--------------------------------------------------------------------------------

Exhibit 10.2


SHARE TRANSACTION PURCHASE AGREEMENT

 

THIS SHARE TRANSACTION PURCHASE AGREEMENT dated as of the 21st day of September,
2009 (the “Agreement”), by and between SWAV ENTERPRISES, LTD., a Nevada
corporation (“SWAV” or the “Company”) and with CARLYLE GAMING LIMITED, a
Canadian corporation (“Carlyle”). The entities above are collectively referred
to as the “Parties.”

 

WITNESSETH:

 

WHEREAS, Company is a publicly held company quoted on the OTC Bulletin Board
under the ticker symbol “SWAV” and is an SEC Section 12(g) reporting company;
and

 

WHEREAS, Carlyle is a privately held company; and

 

WHEREAS, the Company is authorized to issue 25,000,000 shares of common stock,
par value $0.001 per share, and no preferred stock.  

 

WHEREAS, prior to the consummation of the transaction contemplated by this
Agreement (the “Transaction”), there were 12,234,670 shares of SWAV Common Stock
issued and outstanding (6,234,670 of which are free-trading and 6,000,000 are
restricted) and upon the consummation of the transaction contemplated by this
Agreement, there shall be a total of 12,234,770 shares of Common Stock of SWAV
issued and outstanding.

 

WHEREAS, simultaneously with the execution and delivery of this Agreement, the
Selling Stockholders named in that certain Stock Purchase Agreement dated
September 21, 2009, are selling an aggregate of 10,399,470 shares of their
common stock of the Company to Sandy J. Masselli, the 100% owner of Carlyle
(“Masselli”), representing approximately 85% of the issued and outstanding
shares of common stock of the Company for an aggregate purchase price of
$300,000; and

 

WHEREAS, the Company desires to acquire from Masselli and Masselli desires to
sell to the Company 100% of the issued and outstanding shares of common stock of
Carlyle, thereby making Carlyle a wholly-owned subsidiary of the Company in
consideration for 100 shares of the Company; and

 

NOW, THEREFORE, in consideration of the premises and of the mutual
representations, warranties and agreements set forth herein, the parties hereto
agree as follows:

 

ARTICLE I

THE TRANSACTION

 

1.1

The Transaction. Subject to the terms and conditions of this Agreement, on the
Closing Date (as hereinafter defined), the Company shall issue and deliver to
Carlyle an aggregate of 100 shares of SWAV common stock and Carlyle shall
deliver to the Company stock certificate(s) evidencing all of all of the issued
and outstanding shares of Carlyle (the “Carlyle Shares”), duly endorsed on the
reverse side of such stock certificate(s) or accompanied by duly executed stock
powers and any and all other duly executed transfer documents required to
transfer the Carlyle Shares to Company. At any time, and from time to time, upon
request of the Company after the Closing Date, Carlyle agrees to duly execute,
acknowledge and deliver, without further consideration, all such further
documents, and take all such further actions consistent with this Agreement and
the Transaction contemplated hereby, as shall be necessary to effectuate the
transfer of the Carlyle Shares as provided herein free of all liens, security
interests, pledges, restrictions, encumbrances, equities, claims, charges,
voting agreements, voting trusts, proxies and rights of any kind, nature or
description.

 

1.2

Time and Place of Closing. The purchase of the Carlyle Shares shall take place
at the law office of The Sourlis Law Firm located at The Galleria, 2 Bridge
Avenue, Red Bank, New Jersey 07701 or such other place as the Parties may agree
to within two business days after the satisfaction of all conditions set forth
herein (the “Closing”) on or about September 21, 2009 (the “Closing Date”).

--------------------------------------------------------------------------------

1.3

Effective Time. The Transaction shall become effective (the “Effective Time”) at
the earlier to occur of (i) such time as all of the conditions to set forth in
Article VII hereof have been satisfied or waived by the Parties hereto.

 

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to Carlyle that now and as of the Closing
Date:

 

2.1

Due Organization and Qualification; Due Authorization.

 

(i)

The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Nevada, with full corporate power and
authority to own, lease and operate its respective business and properties and
to carry on its business in the places and in the manner as presently conducted
or proposed to be conducted. The Company is in good standing as a foreign
corporation in each jurisdiction in which the properties owned, leased or
operated, or the business conducted, by which it requires such qualification
except for any such failure, which when taken together with all other failures,
is not likely to have a material adverse effect on the business of the Company.

 

(ii)

The Company does not own, directly or indirectly, any capital stock, equity or
interest in any corporation, firm, partnership, joint venture or other entity.

 

(iii)

The Company has all requisite corporate power and authority to execute and
deliver this Agreement, and to consummate the Transaction contemplated hereby.
The Company has taken all corporate action necessary for the execution and
delivery of this Agreement and the consummation of the Transaction contemplated
hereby, and this Agreement constitutes the valid and binding obligation of the
Company, enforceable against the Company in accordance with its terms, except as
may be affected by bankruptcy, insolvency, moratoria or other similar laws
affecting the enforcement of creditors’ rights generally and subject to the
qualification that the availability of equitable remedies is subject to the
discretion of the court before which any proceeding therefore may be brought.

 

2.2

No Conflicts or Defaults. The execution and delivery of this Agreement by the
Company and the consummation of the transactions contemplated hereby do not and
shall not (a) contravene the Articles of Incorporation or By-laws of the
Company, or (b) with or without the giving of notice or the passage of time (i)
violate, conflict with, or result in a breach of, or a default or loss of rights
under, any material covenant, agreement, mortgage, indenture, lease, instrument,
permit or license to which the Company is a party or by which the Company is
bound, or any judgment, order or decree, or any law, rule or regulation to which
the Company is subject, (ii) result in the creation of, or give any party the
right to create, any lien, charge, encumbrance or any other right or adverse
interest (“Liens”) upon any of the assets of the Company, (iii) terminate or
give any party the right to terminate, amend, abandon or refuse to perform, any
material agreement, arrangement or commitment to which the Company is a party or
by which the Company’s assets are bound, or (iv) accelerate or modify, or give
any party the right to accelerate or modify, the time within which, or the terms
under which, the Company is to perform any duties or obligations or receive any
rights or benefits under any material agreement, arrangement or commitment to
which it is a party.

 

2.3

Capitalization. The authorized capital stock of the Company immediately prior to
giving effect to the Transaction contemplated hereby consists of 25,000,000
shares of Common Stock, par value $0.001 per share.  As of the date hereof,
there are an aggregate of 12,234,670 shares of Company Common Stock issued and
outstanding (6,234,670 of which are free-trading and 6,000,000 are restricted).
The outstanding shares of Company Common Stock are, and the shares of the
Company’s Common Stock, when issued in accordance with the terms hereof, will be
duly authorized, validly issued, fully paid and non-assessable, and have not
been or, with respect to such shares, will not be issued in violation of any
preemptive right of stockholders. There is no outstanding voting trust agreement
or other contract, agreement, arrangement, option, warrant, call, commitment or
other right of any character obligating or entitling the Company to issue, sell,
redeem or repurchase any of its securities, and there is no outstanding security
of any kind convertible into or exchangeable for Company Common Stock. The
Company has not granted registration rights to any person.

 

2

 

--------------------------------------------------------------------------------

 

2.4

Financial Statements.  The Company is an SEC Section 12(g) reporting company and
has filed (a) the Company’s audited Balance Sheets, Operations and Deficit and
Cash Flow for the fiscal years December 31, 2008 and (b) the Company’s unaudited
Balance Sheets, Operations  and Deficit and Cash Flows for the three months
ended June 30, 2009 (collectively, the “SWAV Financial Statements”).

 

2.5

No Assets or Liabilities. Except as set forth in the SWAV Financial Statements,
the Company does not have any (a) assets of any kind or (b) liabilities or
obligations, whether secured or unsecured, accrued, determined, absolute or
contingent, asserted or unasserted or otherwise other than those assets acquired
or liabilities incurred in the ordinary course of business consistent with past
practice.

 

2.6

Taxes. The Company has, to the best of its knowledge, filed all tax returns and
reports which were required to be filed on or prior to the date hereof in
respect of all income, withholding, franchise, payroll, excise, property, sales,
use, value-added or other taxes or levies, imposts, duties, license and
registration fees, charges, assessments or withholdings of any nature whatsoever
(together, “Taxes”), and, to the best of its knowledge, has paid all Taxes (and
any related penalties, fines and interest) which have become due pursuant to
such returns or reports or pursuant to any assessment which has become payable,
or, to the extent its liability for any Taxes (and any related penalties, fines
and interest) has not been fully discharged, the same have been properly
reflected as a liability on the books and records of the Company and adequate
reserves therefore have been established.

 

2.7

Indebtedness; Contracts; No Defaults. Except as set forth in the SWAV Financial
Statements there are no agreements, indentures, mortgages, guarantees, notes,
commitments, accommodations, letters of credit or other arrangements or
understandings, whether written or oral, to which the Company is a party, other
than those liabilities incurred in the ordinary course of business consistent
with past practices.

 

2.8

Real Property. The Company does not own or lease any real property other than
which is stated in the Company’s SEC reports.

 

2.9

Compliance with Law. The Company, to the best of its knowledge, is conducting
its business in material compliance with all applicable laws, ordinances, rules,
regulations, court or administrative order, decree or process (“Applicable
Laws”). The Company has not received any notice of violation or claimed
violation of any Applicable Law.

 

2.10

Litigation. Other than what is disclosed in the Company’s SEC Reports, there is
no claim, dispute, action, suit, proceeding or investigation pending or, to the
knowledge of the Company, threatened, against the Company, or challenging the
validity or propriety of the transactions contemplated by this Agreement, at law
or in equity or admiralty or before any federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, nor to the
knowledge of the Company, has any such claim, dispute, action, suit, proceeding
or investigation been pending or threatened, during the twelve month period
preceding the date hereof;

 

There is no outstanding judgment, order, writ, ruling, injunction, stipulation
or decree of any court, arbitrator or federal, state, local, foreign or other
governmental authority, board, agency, commission or instrumentality, against or
materially affecting the business of the Company; and

 

3

 

--------------------------------------------------------------------------------

 

The Company has not received any written or verbal inquiry from any federal,
state, local, foreign or other governmental authority, board, agency, commission
or instrumentality concerning the possible violation of any Applicable Law.

 

2.11

Trading. The Company Common Stock is currently quoted on the OTCBB under the
ticker symbol SWAV.

 

2.12

SEC Reports. The Company’s SEC Reports are (i) accurate and complete, (ii)
contain all information required to be filed under the rules and regulations of
the SEC, (iii) are not subject to any outstanding SEC comment letters or
inquiries, and (iv) do not contain any false statement of fact or fail to state
any fact necessary to make the facts stated therein not misleading.  The Company
has never been subject to any investigation, injunction or cease and desist
action by the Securities and Exchange Commission or other federal or state
regulatory agency and to its Knowledge is not currently subject to such pending
or threatened actions.

 

2.13

No Taxes. The Company is not, and will not, to the best of its knowledge, become
with respect to any periods ending on or prior to the Closing Date, liable for
any income, sales, withholding, franchise, excise, license, real or personal
property taxes (a “Tax”) to any foreign, United States federal, state or local
governmental agencies whatsoever. All United States federal, state, county,
municipality local or foreign income Tax returns and all other material Tax
returns (including information returns) that are required, or have been
required, to be filed by or on behalf of the Company has been or will be filed
as of the Closing Date and all Taxes due pursuant to such returns or pursuant to
any assessment received by the Company have been or will be paid as of the
Closing Date.  The charges, accruals and reserves on the books of the Company in
respect of taxes or other governmental charges have been established in
accordance with the tax method of accounting. All returns of the Company that
have been filed relating to Tax are true and accurate in all material respects.
 No audit, action, suit, proceeding or other examination regarding taxes for
which the Company may have any liability is currently pending against or with
respect to the Company and the Company has not received any notice (formally or
informally) of any audit, suit, proceeding or other examination.  No material
adjustment relating to any Tax returns, no closing or similar agreement have
been entered into or issued or have been proposed (formally or informally) by
any tax authority (insofar as such action relate to activities or income of or
could result in liability of the Company for any Tax) and no basis exists for
any such actions.  The Company has not changed any election, adopted or changed
any accounting method or period, filed any amended return for any Tax, settled
any claim or assessment of any Tax, or surrendered any right to claim any refund
of any Tax, or consented to any extension or waiver of the statute of
limitations for any Tax.  The Company has not had an “ownership change” as that
term is defined in Section 382 of the Internal Revenue Code of 1986, as amended
and in effect.

 

2.14

Conduct of the Business.  The Company is not a “shell” company as defined in
Rule 12b-2 of the Securities Exchange Act of 1934, as amended.  From and after
June 30, 2009 until the Closing Date:

(i)

The Company has not made any expenditures or entered into any commitments which,
when compared to past operations of their businesses, are unusual or
extraordinary or outside the scope of the normal course of routine operations;

(ii)

The Company has kept in a normal state of repair and operating efficiency all
tangible personal property used in the operation of their businesses;

(iii)

The Company has used their best efforts to maintain the good will associated
with their businesses, and the existing business relationships with their
agents, customers, lessors, key employees, suppliers and other persons having
relations with them;

4

 

--------------------------------------------------------------------------------

 

(iv)

The Company has not entered into any contract, agreement or action, or
relinquished or released any rights or privileges under any contracts or
agreements, the performance, violation, relinquishment or release of which
could, on the date on which such contract or agreement was entered into, or such
rights or privileges were relinquished or released, be reasonably foreseen to
have a material adverse effect;

(v)

The Company has not made, or agreed to make, any acquisition of stock or assets
of, or made loans to, any person not in the ordinary course of business;

(vi)

The Company has not sold or disposed of any assets or created or permitted to
exist any encumbrance on their assets except (x) in the ordinary course of
business and which could not, on the date of such sale, disposition, creation or
permission, be reasonably foreseen to have a material adverse effect or (y) as
otherwise permitted by this Agreement;

(vii)

The Company has kept true, complete and correct books of records and accounts
with respect to their businesses, in which entries will be made of all
transactions on a basis consistent with past practices and in accordance with
the tax method of accounting consistently applied by the Company;

(viii)

The Company has paid current liabilities as and when they became due and have
paid or incurred no fees and expenses not in the ordinary course of their
businesses;

(ix)

There has been no declaration, setting aside or payment of any dividend or other
distribution in respect of any Shares or any other securities of the Company
(whether in cash or in kind);

(x)

The Company has not redeemed, repurchased, or otherwise acquired any of their
securities or entered into any agreement to do so;

(xi)

The Company has not made any loan to, or entered into any other transaction
with, any of their directors, officers, and employees;

(xii)

The Company has not made or pledged to make any charitable or other capital
contribution outside the ordinary course of business; and

(xiii)

There has not been any other occurrence, event, incident, action, failure to act
or transaction outside the ordinary course of business that would have a
material adverse effect.

2.15

Liabilities.

(i)

Except as set forth in the Financial Statements, the Company has no liabilities
or obligations. It is a condition to Closing that the Company will have no
liabilities upon transfer of the Shares to the Purchaser.

(ii)

Since June 30, 2009, the Company has not:

(a)

subjected to encumbrance, or agreed to do so to any of their assets, tangible or
intangible other than purchase money liens in the ordinary course of business on
equipment used in the conduct of business and incurred to finance the purchase
price of the equipment involved and which do not cover any other asset of the
Company;

(b)

except as otherwise contemplated hereby, engaged in any transactions affecting
their businesses or properties not in the ordinary course of business consistent
with past practice or suffered any extraordinary losses or waived any rights of
substantial value except in the ordinary course of business; or

5

 

--------------------------------------------------------------------------------

 

(c)

other than in the ordinary course of business consistent with past practice,
granted or agreed to grant, or paid or agreed to pay any increase in the rate of
wages, salaries, bonuses or other remuneration of any officer, director or
consultant of the Company or any increase of 5% or more in the rate of wages,
salaries, bonuses or other remuneration of any non-officer/director or employee
or become a party to any employment contract or arrangement with any of its
directors, officers, consultants or employees or become a party to any contract
or arrangement with any director, officer, consultant or employee providing for
bonuses, profit sharing payments, severance pay or retirement benefits, other
than as set forth in any Exhibit or Schedule hereto.

2.16

ERISA Compliance.  The Company maintains no “employee benefit plan” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974
(“ERISA”), under which the Company or any ERISA Affiliate has any current or
future obligation or liability or under which any employee of the Company or any
ERISA Affiliate has any current or future right to benefits.

 

2.17

Compliance with Law.  To the best of its knowledge, the Company has complied
with, and is not in violation of any provision of laws or regulations of
federal, state or local government authorities and agencies, including any
environmental laws and regulations. There are no pending or threatened
proceedings against the Company by any federal, state or local government, or
any department, board, agency or other body thereof.

 

2.18

Consents. No third parties consents are required to be obtained as a result of
the change of control of the Company hereby.

 

2.19

Agreements.  The Company is not a party to any material agreement, loan, credit,
lease, sublease, franchise, license, contract, commitment or instrument or
subject to any corporate restriction.  True, correct and complete copies of all
such loan or credit agreements have been delivered to the Purchaser.  Neither
the Company nor any other party is in default under any such agreement, loan,
credit, lease, sublease, franchise, license, contract, commitment, instrument or
restriction.  No such instrument requires the consent of any other party thereto
in order to consummate the sales of the Shares hereby.

 

2.20

Survival of Representations.  The representations and warranties herein by the
Company are true and correct in all material respects on and as of the Closing
Date with the same force and effect as though said representations and
warranties had been made on and as of the Closing Date and will survive any
termination of this Agreement.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF CARLYLE

 

As a material inducement to the Company entering into this Agreement, Carlyle
hereby represents, and warrants to the Company the following (except as may be
otherwise disclosed on a Schedule attached to this Agreement), in each case as
of the date of this Agreement and the Closing Date, unless otherwise
specifically provided:

 

3.1

Due Organization and Qualification; Due Authorization.

 

(i)

Carlyle is duly organized, validly existing and in good standing in the state of
formation with full corporate power and authority to own, lease and operate its
respective businesses and properties and to carry on such businesses in the
places and in the manner as presently conducted or proposed to be conducted.
Carlyle is  good standing as a foreign corporation in each jurisdiction in which
its properties are owned, leased or operated, or the business conducted requires
such qualification except for any such failure, which when taken together with
all other failures, is not likely to have a material adverse effect on the
business of Carlyle.

 

6

 

--------------------------------------------------------------------------------

 

(ii)

Carlyle has all requisite power and authority to execute and deliver this
Agreement, and to consummate the Transaction contemplated hereby and thereby.
Carlyle has taken all corporate action necessary for the execution and delivery
of this Agreement and the consummation of the Transaction contemplated hereby,
and this Agreement constitutes the valid and binding obligation of Carlyle,
enforceable against Carlyle, in accordance with its terms, except as may be
affected by bankruptcy, insolvency, moratoria or other similar laws affecting
the enforcement of creditors’ rights generally and subject to the qualification
that the availability of equitable remedies is subject to the discretion of the
court before which any proceeding therefore may be brought.

 

3.2

No Conflicts or Defaults. The execution and delivery of this Agreement by
Carlyle and the consummation of the transactions contemplated hereby do not and
shall not (a) contravene the governing documents of Carlyle, or (b) with or
without the giving of notice or the passage of time, (i) violate, conflict with,
or result in a breach of, or a default or loss of rights under, any material
covenant, agreement, mortgage, indenture, lease, instrument, permit or license
to which Carlyle is a party or by which Carlyle or any of its assets are bound,
or any judgment, order or decree, or any law, rule or regulation to which its
assets are subject, (ii) result in the creation of, or give any party the right
to create, any lien upon any of the assets of Carlyle, (iii) terminate or give
any party the right to terminate, amend, abandon or refuse to perform any
material agreement, arrangement or commitment to which Carlyle is a party or by
which Carlyle or any of its assets are bound, or (iv) accelerate or modify, or
give any party the right to accelerate or modify, the time within which, or the
terms under which Carlyle is to perform any duties or obligations or receive any
rights or benefits under any material agreement, arrangement or commitment to
which it is a party.

 

3.4

Financial Information.

(i)

Financial Statements. Carlyle has furnished the Company with (a) an audited
Balance Sheet and Statement of Income and Cash Flow as of and for the 2008
fiscal year (collectively, the “Financial Statements”) and (b) an unaudited
Balance Sheet and Statement of Income for the interim months ended through June
30, 2009 (“Most Recent Financial Statement”). Except as set forth in Schedule
3.4(i), the Financial Statements and Most Recent Financial Statement have been
prepared in accordance with generally accepted accounting principles (“GAAP”)
consistently applied, present fairly in all material respects the financial
condition of the Company as of such dates and the results of its operations and
cash flows for such periods, and are consistent with the books and records of
Carlyle; provided, however, that the interim financial statements are subject to
normal year-end adjustments (which will not be material individually or in the
aggregate) and the lack of footnotes and other presentation items. No event has
occurred since the date of the Most Recent Financial Statement that would
adversely affect the previous sentence.

 

3.10

Title to Shares and Assets. Masselli is the legal and beneficial owner of the
Carlyle Shares constituting one hundred percent (100%) of the issued and
outstanding equity securities of Carlyle and all voting and investment power and
upon consummation of the Transaction contemplated herein.  All of the
outstanding shares of Carlyle are duly authorized, validly issued, fully paid
and nonassessable, and have not been or, will not be transferred in violation of
any rights of third parties.  The Company will acquire from Masselli good and
marketable title to the Carlyle Shares, free and clear of all any restrictions
on transfer, liens, pledges, security interests, options, warrants, purchase
rights, contracts, commitments, equities, claims, and demands of any kind,
nature or description, whatsoever. Masselli is not a party to any option,
warrant, purchase right, or other contract or commitment that could require
Masselli to sell, transfer, or otherwise dispose of any capital stock of Carlyle
(other than this Agreement). Masselli is not a party to any voting trust, proxy,
or other agreement or understanding with respect to the voting of any capital
stock of Carlyle.

 

7

 

--------------------------------------------------------------------------------

 

ARTICLE IV

TRANSACTION SHARES

 

4.1

Purchase for Investment.  The Company acknowledges that the Carlyle Shares have
not been registered under the Securities Act of 1933, as amended (the
“Securities Act”), or any state securities laws, and is being offered and sold
in reliance upon federal and state exemptions for transactions not involving any
public offering. SWAV has such knowledge and experience in financial and
business matters that the Company is capable of evaluating the merits and risks
of the Carlyle Shares issued in connection with this Agreement.  SWAV has
received certain information concerning Carlyle and has had the opportunity to
obtain additional information as desired by Carlyle in order to evaluate the
merits and the risks inherent in holding the Carlyle Shares. The Company is able
to bear the economic risk and lack of liquidity inherent in holding the Carlyle
Shares for an indefinite period of time. The Company is acquiring the Carlyle
Shares for investment and not with a view toward or for sale or distribution
thereof within the meaning of the Securities Act, or with any present intention
of distributing or selling the Carlyle Shares within the meaning of the
Securities Act. The Company acknowledges and agrees that after the Closing Date,
the Carlyle Shares may be not sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of without registration under the Securities
Act and any applicable state securities laws, except pursuant to an exemption
from such registration available under the Securities Act or such state
securities laws.

 

The certificates representing Carlyle Shares will bear a legend which states, in
all material effect the following:

 

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED OR UNDER THE SECURITIES LAWS OF ANY STATE. THIS
RESTRICTED SHARE AGREEMENT AND THE SECURITIES UNDERLYING THIS RESTRICTED SHARE
AGREEMENT MAY NOT BE SOLD, PLEDGED, HYPOTHECATED, TRANSFERRED, OR OTHERWISE
DISPOSED OF UNLESS SUCH SALE, PLEDGE, HYPOTHECATION, TRANSFER, OR OTHER
DISPOSITION SHALL HAVE BEEN REGISTERED UNDER SAID ACT AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS OR UNTIL THE COMPANY SHALL HAVE RECEIVED A
LEGAL OPINION SATISFACTORY IN FORM AND SUBSTANCE TO THE COMPANY, THAT SUCH
SECURITIES MAY BE LEGALLY SOLD OR OTHERWISE TRANSFERRED WITHOUT SUCH
REGISTRATION AND COMPLIANCE.

 

4.2

Restricted Securities. The Company understands that the Carlyle Shares may not
be sold, transferred, or otherwise disposed of without registration under the
Securities Act or an exemption therefrom, and that in the absence of an
effective registration statement covering the Carlyle Shares or any available
exemption from registration under the Securities Act, the Carlyle Shares must be
held indefinitely. The Company is aware that the Carlyle Shares may not be sold
pursuant to Rule 144 promulgated under the Act unless all of the conditions of
that Rule are met.  Among the conditions for use of Rule 144 may be the
availability of current information to the public about the Company.

 

ARTICLE V

COVENANTS

 

5.1

Further Assurances. Each of the Parties shall use reasonable commercial best
efforts to proceed promptly with the Transaction contemplated hereby, to fulfill
the conditions precedent for such party’s benefit or to cause the same to be
fulfilled and to execute such further documents and other papers and perform
such further acts as may be reasonably required or desirable to carry out the
provisions of this Agreement and to consummate the transactions contemplated
herein.

 

8

 

--------------------------------------------------------------------------------

 

5.2

Operation of Business. From the date hereof through the date of the Closing
Date, except as expressly provided herein, the Company will:

 

(i)

Continue its business only in ordinary course;

 

(ii)

Not, without the written consent of the other party:

 

(a)

pay any dividends;

(b)

make loans to stockholders or employees; and

(c)

issue any additional shares that would materially change the structure and
equity ownership position as set forth herein.

 

(iii)

Report to the other party any indication of potential material adverse factors
in its business or any litigation that may be threatened whereby one of the
parties would be a defendant.

 

5.3

Directors and Officers.

 

On the Closing Date (i) Pui San Lam and Vanleo Y.W. Fung shall resign from all
of their positions with the Company and its board of directors and (ii) Sandy J.
Masselli shall be appointed as a director of the Company’s Board of Directors
and as the Company Chief Executive and President.

 

Each director shall hold office until the first meeting of the shareholders of
the Company, or until his successor is elected or appointed.  The election of
subsequent directors shall take place thereafter in accordance with the
provisions of the by-laws of the Company and state statutes.  Subject to the
provisions of the state statutes, the Board shall manage or supervise the
management of the business and affairs of Company.

 

 

ARTICLE VI

DELIVERIES

 

6.1

Items to be delivered to Carlyle prior to or at Closing by the Company.

 

(i)

Company Certified Shareholder list;

 

(ii)

Resolution from the Company’s Board approving the execution and delivery of this
Agreement by the Company and to consummated the Transaction;

 

(iii)

Certificates or proper instructions to the Company’s Transfer Agent representing
or authorizing and directing the issuance of the SWAV Shares to Carlyle;

 

(iv)

Resignation of Pui San Lam and Vanleo Y.W. Yung from the Company’s Board of
Directors and officers of the Company;

 

(v)

Election of the New Directors to fill vacancy;

 

(vi)

Officer’s Certificate; and

 

(vii)

Such other documents that are reasonable and requested by Carlyle as it deems
necessary for the consummation of this transaction.

 

6.2

Items to be delivered to the Company prior to or at Closing by Carlyle.

 

(i)

Carlyle Certified Shareholder List;

 

9

 

--------------------------------------------------------------------------------

 

(ii)

Duly executed transfer documents and medallion signature original stock
certificates from Masselli transferring the Carlyle Shares;

 

(iii)

Resolutions from the Board of Directors of Carlyle approving the Transaction
contemplated hereby;

 

(iv)

Such other documents that are reasonable and requested by the Company as it
deems necessary for the consummation of this Transaction.

 

ARTICLE VII

CONDITIONS PRECEDENT

 

7.1

Conditions Precedent to Closing. The obligations of the each of the Parties
under this Agreement shall be and are subject to fulfillment of the other party,
prior to or at the Closing Date, of each of the following conditions:

 

(i)

That each of the representations and warranties of the Parties contained herein
shall be true and correct at the time of the Closing Date as if such
representations and warranties were made at such time except for changes
permitted or contemplated by this Agreement; and

 

(ii)

That the Parties shall have performed or complied with all agreements, terms and
conditions required by this Agreement to be performed or complied with by them
prior to or at the time of the Closing Date.

 

7.2

Conditions to Obligations of Company. The obligations of the Company shall be
subject to fulfillment prior to or at the Closing Date, of each of the following
conditions:

 

(i)

Carlyle shall have received all of the regulatory, shareholder and other third
party consents, permits, approvals and authorizations necessary to consummate
the transactions contemplated by this Agreement.

 

(ii)

Receipt of resignation of Pui San Lam and Vanleo Y.W. Fung from the Company’s
Board of Directors and as officers of the Company; and

 

(iii)

Appointment of Masselli as a director of the Board of Directors and as the
Company’s Chief Executive Officer and President.

 

7.3

Conditions to Obligations of Carlyle. The obligations of Carlyle shall be
subject to fulfillment at or prior to or at the Closing Date, of the following
condition:

 

(i)

The Company shall have received all of the regulatory, shareholder and other
third party consents, permits, approvals and authorizations necessary to
consummate the transactions contemplated by this Agreement.

 

(ii)

The Company shall have sold its sole and wholly-owned subsidiary, SWAV Holdings,
Inc., to SWAV insiders (or their constituents) prior to or, simultaneous with,
the Closing.

 

10

 

--------------------------------------------------------------------------------

 

ARTICLE VIII

INDEMNIFICATION

 

8.1

Indemnity by Company. The Company agrees as to defend, indemnify and hold
harmless Carlyle from and against, and to reimburse Carlyle with respect to, all
liabilities, losses, costs and expenses, including, without limitation,
reasonable attorneys’ fees and disbursements (collectively the “Losses”)
asserted against or incurred by Carlyle by reason of, arising out of, or in
connection with any material breach of any representation or warranty contained
in this Agreement made by the Company or in any document or certificate
delivered by the Company pursuant to the provisions of this Agreement or in
connection with the transactions contemplated thereby.

 

8.2

Indemnity by Carlyle. Carlyle agrees to defend, indemnify and hold harmless the
Company from and against, and to reimburse the Company with respect to, all
Losses, including, without limitation, reasonable attorneys’ fees and
disbursements asserted against or incurred by the Company by reason of, arising
out of, or in connection with any material breach of any representation or
warranty contained in this Agreement and made by Carlyle or in any document or
certificate delivered by Carlyle pursuant to the provisions of this Agreement or
in connection with the transactions contemplated thereby.

 

8.4

Indemnification Procedure. A party (an “Indemnified Party”) seeking
indemnification shall give prompt notice to the other party (the “Indemnifying
Party”) of any claim for indemnification arising under this Article 8. The
Indemnifying Party shall have the right to assume and to control the defense of
any such claim with counsel reasonably acceptable to such Indemnified Party, at
the Indemnifying Party’s own cost and expense, including the cost and expense of
reasonable attorneys’ fees and disbursements in connection with such defense, in
which event the Indemnifying Party shall not be obligated to pay the fees and
disbursements of separate counsel for such in such action. In the event,
however, that such Indemnified Party’s legal counsel shall determine that
defenses may be available to such Indemnified Party that are different from or
in addition to those available to the Indemnifying Party, in that there could
reasonably be expected to be a conflict of interest if such Indemnifying Party
and the Indemnified Party have common counsel in any such proceeding, or if the
Indemnified Party has not assumed the defense of the action or proceedings, then
such Indemnifying Party may employ separate counsel to represent or defend such
Indemnified Party, and the Indemnifying Party shall pay the reasonable fees and
disbursements of counsel for such Indemnified Party. No settlement of any such
claim or payment in connection with any such settlement shall be made without
the prior consent of the Indemnifying Party which consent shall not be
unreasonably withheld.

 

ARTICLE IX

TERMINATION

 

9.1

Termination. This Agreement may be terminated at any time before or at Closing
Date by:

 

(i)

The mutual agreement of the Parties;

 

(ii)

Any party at any time before or at the Closing Date if:

 

(a)

Any provision of this Agreement applicable to a party shall be materially untrue
or fail to be accomplished; or

 

(b)

Any legal proceeding shall have been instituted or shall be imminently
threatening to delay, restrain or prevent the consummation of this Agreement;

 

(iii)

The voluntary or involuntary filing of any of the Parties for protection under
the bankruptcy laws and regulations.

 

(iv)

Upon termination of this Agreement for any reason, in accordance with the terms
and conditions set forth in this paragraph, each said party shall bear all costs
and expenses as each party has incurred.

 

11

 

--------------------------------------------------------------------------------

 

ARTICLE X

MISCELLANEOUS

 

10.1

Survival of Representations, Warranties and Agreements. All representations and
warranties and statements made by a party to in this Agreement or in any
document or certificate delivered pursuant hereto shall survive the Closing Date
for two years. Each of the parties hereto is executing and carrying out the
provisions of this agreement in reliance upon the representations, warranties
and covenants and agreements contained in this agreement or at the closing of
the transactions herein provided for and not upon any investigation which it
might have made or any representations, warranty, agreement, promise or
information, written or oral, made by the other party or any other person other
than as specifically set forth herein.

 

10.2

Access to Books and Records. During the course of this transaction through the
Closing Date, each party agrees to make available for inspection all corporate
books, records and assets, and otherwise afford to each other and their
respective representatives, reasonable access to all documentation and other
information concerning the business, financial and legal conditions of each
other for the purpose of conducting a due diligence investigation thereof. Such
due diligence investigation shall be for the purpose of satisfying each party as
to the business, financial and legal condition of each other for the purpose of
determining the desirability of consummating the proposed transaction. The
Parties further agree to keep confidential and not use for their own benefit,
except in accordance with this Agreement any information or documentation
obtained in connection with any such investigation.

 

10.3

Further Assurances. If, at any time after the Closing Date, the parties shall
consider or be advised that any further deeds, assignments or assurances in law
or that any other things are necessary, desirable or proper to complete the
merger in accordance with the terms of this agreement or to vest, perfect or
confirm, of record or otherwise, the title to any property or rights of the
parties hereto, the Parties agree that their proper officers and directors shall
execute and deliver all such proper deeds, assignments and assurances in law and
do all things necessary, desirable or proper to vest, perfect or confirm title
to such property or rights and otherwise to carry out the purpose of this
Agreement, and that the proper officers and directors the parties are fully
authorized to take any and all such action.

 

10.4

Notice. All communications, notices, requests, consents or demands given or
required under this Agreement shall be in writing and shall be deemed to have
been duly given when delivered to, or received by prepaid registered or
certified mail or recognized overnight courier addressed to, or upon receipt of
a facsimile sent to, the party for whom intended, as follows, or to such other
address or facsimile number as may be furnished by such party by notice in the
manner provided herein:

 

Attention:

 

If to Carlyle:

 

Sandy J. Masselli

501 Fifth Avenue

Suite 2001

New York, NY 10017

Phone: (212) 682-7888

With copies to:

 

The Sourlis Law Firm

The Galleria

2 Bridge Avenue

Red Bank, New Jersey 07701

Attention: Virginia K. Sourlis, Esq.

Phone No.: (732) 530-9007

Fax No.: (732) 530-9008

Email:  Virginia@SourlisLaw.com

12

 

--------------------------------------------------------------------------------

 

If to the Company:

 

Pui San Lam

Suite 628, 138 – 4th Avenue S.W.

Calgary, Alberta

Canada T2G 4Z6
Phone:  (403) 229-2351 

 

10.5

Entire Agreement. This Agreement and any instruments and agreements to be
executed pursuant to this Agreement, sets forth the entire understanding of the
parties hereto with respect to its subject matter, merges and supersedes all
prior and contemporaneous understandings with respect to its subject matter and
may not be waived or modified, in whole or in part, except by a writing signed
by each of the parties hereto. No waiver of any provision of this Agreement in
any instance shall be deemed to be a waiver of the same or any other provision
in any other instance. Failure of any party to enforce any provision of this
Agreement shall not be construed as a waiver of its rights under such provision.

 

10.6

Successors and Assigns. This Agreement shall be binding upon, enforceable
against and inure to the benefit of, the Parties hereto and their respective,
successors and assigns, and nothing herein is intended to confer any right,
remedy or benefit upon any other person. This Agreement may not be assigned by
any party hereto except with the prior written consent of the other parties,
which consent shall not be unreasonably withheld.

 

10.7

Governing Law. This Agreement shall in all respects be governed by and construed
in accordance with the laws of the State of Nevada applicable to agreements made
and fully to be performed in such state, without giving effect to conflicts of
law principles.

 

10.8

Counterparts. This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

10.9

Construction. Headings contained in this Agreement are for convenience only and
shall not be used in the interpretation of this Agreement. References herein to
Articles, Sections and Exhibits are to the articles, sections and exhibits,
respectively, of this Agreement. As used herein, the singular includes the
plural, and the masculine, feminine and neuter gender each includes the others
where the context so indicates.

 

10.10

Severability. If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, this Agreement shall be
interpreted and enforceable as if such provision were severed or limited, but
only to the extent necessary to render such provision and this Agreement
enforceable.

 

10.11

Expenses. Each Party shall separately pay for their respective costs of legal
services, accounting, auditing, communications and due diligence in connection
with the transactions contemplated hereby.

 

10.12

Announcements. Except as and to the extent required by law or regulatory
authority or so advised by its legal advisors, neither of the Parties shall make
a public announcement regarding the transactions contemplated hereby without the
prior written consent of the other. In the event that either party is required
by law or by federal securities law or so advised by its legal advisors to
either (i) file any document with the SEC that discloses the transactions
contemplated hereby, or (ii) to make a public announcement regarding the
transactions contemplated hereby, the party making the disclosures, etc. shall
provide the other party with a copy of the disclosure and the reason that such
disclosure is required and the time and place that the disclosure was made or
shall be made.

 

13

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement first
set forth above.

 

SWAV ENTERPRISES LTD.

 

By: /s/ Pui San Lam

Pui San Lam

President and Chief Executive Officer

 

 

 

 

 

CARLYLE GAMING LIMITED

 

 

By: /s/ Sandy J. Masselli, Jr.

Sandy J. Masselli, Jr.

President

 

14

 

--------------------------------------------------------------------------------